DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The rejection of claims 1-7, 9, 11, 13, 16-19 and 21-22 under 35 USC § 103 over CALDERON (US 2009/0258083 A1), in view of HATA (US 2011/0236504 A1) (at par. 3-9 of the 08/19/2021 Office action), is withdrawn in light of applicant’s 12/20/2021 amendments and applicant’s 12/20/2021 declaration, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claims 20 and 23 under 35 USC § 103 over CALDERON, in view of HATA, and further in view of IWASA (US 2012/0164236 A1) (at par. 15-20 of the 08/19/2021 Office action), is withdrawn in light of applicant’s 12/20/2021 amendments and applicant’s 12/20/2021 declaration, as well as the examiner’s amendment and reasons for allowance, discussed below.

Rejoinder
Claims 1-7, 9, 16-20 and 24-29 are allowable.  The restriction/election requirement made in the Office action dated April 04, 2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is CALDERON (US 2009/0258083 A1, Publ. Oct. 15, 2009; hereinafter, “Calderon”).  Calderon is directed to method of producing and applications of composition of hypochlorous acid.  Calderon, title & abstract.  In this regard, Calderon teaches “provid[ing] a hypochlorous acid solution at a concentration of about 50 to about 7000 ppm” that is “pH value to about 2.8 to about 4.0” (Calderon, par. [0019]), which relates to the requirements of independent claims 1 and 16 for “200 ppm to 400 ppm of hypochlorous acid or 200 ppm to 400 ppm of free available chlorine.”  Further, Calderon’s aqueous hypochlorous acid solution (Calderon, par. [0019]) contains no surfactant, which relates to the requirements of independent claims 1 and 16 for “wherein the composition does not have a surfactant.”  With regard to antimicrobial activity of copper (II) chloride, iron (III) chloride and zinc chloride, see par. 6-7 of the 08/19/2021 Office action, which discusses US 2011/0236504 A1 by Hata et al.  However, Ex. 4, at par. [0380]-[0383], of the instant published application, US 2019/0216090 A1, shows:
Example 4
Bacterial Viability Assays
[0380]	This example illustrates how to conduct a bacterial viability assay using a composition disclosed herein.
[0381]	Stock cultures of pathogenic bacteria Staphylococcus epidermidis (ATCC 12228) were prepared as described in Example 3. The final numeration count uses aliquot volume, count obtained on TSA plate and the total original volume of culture. The remaining amount in the tube was used to inoculate actual test samples.
[0382]	Samples from each composition tested were set up with Bovine Serum as follows: 1) Assays with serum contained 100 μL of pathogenic bacteria suspension, 500 μL of Bovine Serum and 9400 μL of one of the composition formulations shown in Table 29; 2) HOCl control assays contained 100 μL of pathogen bacteria suspension, 500 μL of Bovine Serum and 9400 μL of 350 ppm, 200 ppm, 100 ppm or 50 ppm Hypochlorous acid; 3) Salt control assays contained 100 μL of pathogen bacteria suspension, 500 μL of Bovine Serum and 9400 μL of 140 ppm, 80 ppm, 40 ppm or 20 ppm each of Copper (II) chloride, Iron (II) chloride and zinc chloride or each of Copper (II) chloride, Iron (III) chloride and zinc chloride; and 4) Negative control assays contained 100 μL of pathogen bacteria suspension, 500 μL of Bovine Serum and 9400 μL of sterile water.  Samples were exposed for five (5) minutes at which point a neutralizing agent was used to inhibit the activity of the microbial agent being tested. Compositions were plated on petri dishes containing TSA growth medium and incubated at 30° C. to 35° C. for 5 days.  The 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[0383]	The results show that compositions comprising Iron (III) chloride demonstrated a synergistic effect on bacterial growth reduction relative to the controls.  For example, F200 and F201 show over two times greater reduction in bacterial growth as compared to hypochlorous acid controls for applications disclosed herein.  The metal salts mixtures of zinc chloride, Iron (II) chloride, and copper chloride or zinc chloride, Iron (III) chloride and copper chloride did not show any detectable antimicrobial activity in these assays. Another important finding is that F202 demonstrate an equivalent reduction in bacterial growth relative to the HOCl control comprising 200 ppm hypochlorous acid. F202 contains only 100 ppm hypochlorous acid and this 50% reduction is critical to conferring increased stability of the hypochlorous acid.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein samples F001 and F201 appear to show significant log growth reduction compared to both an HOCl control, as well as a salt control.  Further, the 12/20/2021 Declaration shows significant log growth reduction for 200-400 ppm HOCl in combination with 50-300 ppm copper (II) chloride, iron (Ill) chloride and zinc chloride:
or 50 ppm Hypochlorous acid; 3) Salt control assays contained 100 μL of pathogen bacteris suspension, 500 μL of Bovine Serum and 9400 μL of 140 ppm, 80 ppm, 40 ppm or 20 ppm each of Copper (II) chloride, Iron (II) chloride and zinc chloride or each of Copper (II) chloride, Iron (III) chloride and zinc chloride; and 4) Negative control assays contained in 100 μL of pathogen bacteria suspension, 500 μL of Bovine Serum and 9400 μL of sterile water.  Samples were exposed for five (5) minutes at which point a neutralizing agent was used to inhibit the activity of the microbial agent being tested.  Compositions were plated on petri dishes containing TSA growth medium and incubated at 30º to 35ºC for 5 days.  The presence of viable bacteria was then measured by counting the number of colonies observed on the agar medium. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

7.	The results show that Compositions 310, 310-1, 310-2, 310-3, 310-4, 310-5, and 310-6 demonstrated a synergistic effect on bacterial viability relative to the controls.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As shown in Table 30a, Composition 310 result in greater than 7.1-log reduction in bacterial viability.  This is an almost ·10,000-fold more effective reduction in bacterial viability than the hypochlorous acid alone control, which showed 3.23-log reduction in bacterial viability and the metal salts alone control which showed no appreciable effect on bacterial viability (less than a 1-log reduction).  Similarly, Compositions F310-1, F310-2, and F310-3 result in greather than a 7.1-log reduction in bacterial viability.  This is an over 10,000-fold more effective reduction in bacterial viability than the hypochlorous acid alone control, which showed 2.2- or 2.4-log reduction in bacterial viability and the metal salts alone control which showed no appreciable effect on bacterial viability (less than a 1-log reduction).  Likewise, Compositions F310-4 and F310-5 result in greater than 6.3- and 7.3-log reduction in bacterial viability, respectively.  This is an over 10,000-fold more effective reduction in bacterial viability than the hypochlorous acid alone control, which showed 2.6-log reduction in bacterial viability and the metal salts alone control which showed no appreciable effect on bacterial viability (less than a 1-log reduction).  This same trend is observed in Composition F310-6 which resulted in greater than 8.0-log reduction in bacterial viability.  This is an over 10,000-fold more effective reduction in bacterial viability than the hypochlorous acid alone control, which showed 3.7-log reduction in bacterial viability and the metal salts alone control which showed no appreciable effect on bacterial viability (less than a 1-log reduction).
Taken together, Compositions 310, 310-1, 310-2, 310-3, 310-4, 310-5, and 310-6 each demonstrated a 10,000 times reduction in bacterial viability.  The 10,000 times reduction in bacterial viability achieved by the presently claimed compositions is clearly a synergistic effect that could not·have been expected based on the disclosure of Calderon and Hata.
8	The resuits above are consistent with the results described in US Patent Application Serial No, 16/247,501.  For exarnple, Composition Formulations 201 and 202 each exhibited a 6.65-log reduction in bacteria! viability and represents an over 1,000-fold rnore effective reduction in bacterial viability relative to the hypochlorous acid alone control, which showed 3.23-log reduction ln bacterial viability, and the metal salts alone control which showed no appreciable effect on bacterial viability (less than a 1-log reduction).  Similarly, Compositions F180 and F181 each exhibited a 7.1-log reduction in bacterial viability and represents an over 10,000-fold more effective reduction in bacterial viability relative to the hypochlorous acid alone control, which showed 3.2-log reduction in bacterial viability, and the metal salts alone control which showed no appreciable effect on bacterial viability (less than a 1-log reduction).  The over 1,000 to 10,000 times reduction in bacterial viability achieved by the presently claimed compositions is clearly a synergistic effect that could not have been expected based on the disclosure of Calderon and Hata.
12/20/2021 Declaration, par. 6-8.  In this regard, it is noted that a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one…would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  MPEP § 716.02(d)(I), referencing In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).  In order to establish unexpected results over a claimed range (where a larger range is found in the prior art), applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  MPEP § 716.02(d)(II), referencing In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Thus, the results at Ex. 4, at par. [0380]-[0383], of the instant published application, US 2019/0216090 A1 plus par. 6-8 of the 12/20/2021 Declaration evidence the criticality of the claimed ranges of independent claims 1 and 16, whereby the instant claims are distinguishable from Calderon.

Conclusion
Claims 1-7, 9, 16-20 and 24-29 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611